Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 12/12/19, 04/07/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings/Specification
3.          The specification and drawings filed on 09/13/19 are objected because some elements in the specification are not described clearly in drawings. 
              The following elements are not in the drawings: Screen target 184, optical designs 10.
Appropriate correction is required. 
Claim Objections
4.	Claim 46 objected to under 37 CFR 1.75(c) as being in improper form because claim 46 depends on cancelled claim 1.  See MPEP § 608.01(n).  Accordingly, the claim 46 has not been further treated on the merits.
             Claims 25, 33, 41, are objected because the term “and/or” is unclear.  "The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect."
The examiner respectfully suggests revision as follow:
All the term “and/or” should be changed to “OR”.

CLAIM INTERPRETATION
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ocular biometric device … to obtain ocular biometric data”, “adaptive optics device … to implement the ophthalmic lens design”, in claims 23-45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification (Pub. No. 2020/0081269) shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
            The ocular biometric device: an interferometer, ([0036]). 
            The adaptive optics device: wavefront shapers, ([0037]), a wavefront sensor, ([0042]), micro-display, ([0044]), an imaging device, ([0051]).
Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 103
8.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

10.          Claim(s) 23, 30-31, 29, 37, 45, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (Pub. No. 2003/0107703) in view of Collins et al. (U.S. Pat. No. 8,789,947). Hereafter “Cox” and “Collins”.
            Regarding Claim(s) 23, 30, 31, Cox teaches 
            splitting an optical light beam into a wavefront measurement light path and a wavefront modulation light path, (the following element A is not different from a beam splitter. Light beam B is not different from a wavefront modulation light path, which goes through the wavefront camera 20.  Light beam C is not different from a wavefront measurement light path, which goes through camera 26);
            implementing the ophthalmic lens design in an adaptive optics device positioned in the wavefront modulation light path, ([0002, 0007, 0009, 0017-0021]).
           However, Cox does not teach obtaining ocular biometric data of the influence of the ophthalmic lens design in an ocular biometric light path to measure the influence of the ophthalmic lens design.  Collins teaches obtaining ocular biometric data of the influence of the ophthalmic lens design in an ocular biometric light path to measure the influence of the ophthalmic lens design, (column 2, lines 14-25).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Cox by obtaining ocular biometric data in order to generate a lens power profile, (Cox, column 2, lines 14-25).

            Regarding Claim(s) 29, 37, 45, Cox teaches a wavefront sensor, (figure 1, sensor 22, wavefront camera 20).

[AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    632
    494
    media_image1.png
    Greyscale

11.          Claim(s) 24-25, 32-33, 38-39, 40-41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (Pub. No. 2003/0107703) in view of Collins et al. (U.S. Pat. No. 8,789,947), further in view of Kim et al. (U.S. Pub. No. 2019/0219527). Hereafter “Cox” and “Collins” and “Kim”.
                  Regarding Claim(s) 24, 32, 40, Cox teaches all the limitations of claim 1 as stated above except for wavefront shapers.  Kim teaches wavefront shapers, ([0043]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Cox by having wavefront shapers in order to adjust basis modes, (Kim, [0043]).

                  Regarding Claim(s) 25, 33, 41, Cox teaches one or more spatial light modulators [and/]or one or more adaptive mirrors, (above figure 1, mirror D is not different from adaptive mirror).

                  Regarding Claim(s) 38, 39, Cox teaches installing a beam splitter to split an optical light path into a wavefront measurement light path and a wavefront modulation light path; positioning an adaptive optics device in the wavefront modulation light path to implement the ophthalmic lens design; positioning an ocular biometric device in the ocular biometric measurement light path to obtain ocular biometric data, (please see rejection in claim 23).  Although Cox does not teach connecting one or more processor to control the adaptive optics device to implement the ophthalmic lens design, Kim teaches, ([0109, 0124, 0125]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Cox by having processor in order to control the device, (Kim, [0109, 0124, 0125]). 

12.          Claim(s) 26-27, 34-35, 42-43, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (Pub. No. 2003/0107703) in view of Collins et al. (U.S. Pat. No. 8,789,947), further in view of Kim et al. (U.S. Pub. No. 2019/0219527), further in view of Okuma (U.S. Pub. No. 2020/0061740). Hereafter “Cox” and “Collins” and “Kim” and “Okuma”.
                  Regarding Claim(s) 26, 34, 42, Cox teaches all the limitations of claim 1 as stated above except for a liquid crystal layer that changes refractive index for optical modulation, in response to an array of underlying electrodes.  Okuma teaches a liquid crystal layer that changes refractive index for optical modulation, in response to an array of underlying electrodes, ([0105]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Cox by having a liquid crystal layer that changes refractive index for optical modulation, in response to an array of underlying electrodes in order to have the phase of the laser light L can be changed for each pixel of the liquid crystal layer, (Okuma, [0105]). 

                  Regarding Claim(s) 27, 35, 43, Cox teaches adaptive mirrors are driven by one or more actuators to adjust the shape of a generated wavefront, (figure 1, moving optical system 30.  It is inherent that there is at least an actuator to move the moving optical system 30 so that to adjust the shape of a generated wavefront).  

Allowable Subject Matter
13.          Claims 28, 36, 44, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 112 were overcome. 
14.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 28, 36. 
15.          As claim 28, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for measuring an influence of an ophthalmic lens design comprising splitting an optical light beam into a wavefront measurement light path and a wavefront modulation light path; implementing the ophthalmic lens design in an adaptive optics device positioned in the wavefront modulation light path; and obtaining ocular biometric data of the influence of the ophthalmic lens design in an ocular biometric light path to measure the influence of the ophthalmic lens design; wherein the adaptive optics device comprises one or more wavefront shapers comprise one or more spatial light modular in series or the one or more wavefront shapers comprise one or more spatial light modulator in combination with one or more adaptive mirrors; in combination with the rest of the limitations of claims 23 and 24 and 28.
16.          As claim 36, the prior art of record taken alone or in combination, fails to disclose or render obvious an apparatus for measuring an influence of an ophthalmic lens design comprising a beam splitter which splits an optical light path into a wavefront measurement light path and a wavefront modulation light path; an adaptive optics device positioned in the wavefront modulation light path to implement the ophthalmic lens design; and an ocular biometric device positioned in an ocular biometric measurement light path to obtain ocular biometric data of the influence of the ophthalmic lens design; wherein the adaptive optics device comprises one or more wavefront shapers; wherein the one or more wavefront shapers comprise one or more spatial light modulars in series or the one or more wavefront shapers comprise one or more spatial light modulators in combination with one or more adaptive mirrors; in combination with the rest of the limitations of claims 30 and 32 and 36.

17.          As claim 44, the prior art of record taken alone or in combination, fails to disclose or render obvious a system for measuring an influence of an ophthalmic lens design comprising a beam splitter for splitting an optical light path into a wavefront modulation light path and a wavefront measurement light path; an adaptive optics device positioned in the wavefront modulation light path; one or more processors for controlling the adaptive optics device to implement the ophthalmic lens design; and an ocular biometric device positioned in an ocular biometric measurement light path for obtaining ocular biometric data of the influence of the ophthalmic lens design; wherein the adaptive optics device comprises one or more wavefront shapers; wherein the one or more wavefront shapers comprise one or more spatial light modulars in series or wherein the one or more wavefront shapers comprise one or more spatial light modulators in combination with one or more adaptive mirrors; in combination with the rest of the limitations of claims 38, 40, 44.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
June 4, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877